COWART, Judge.
This is another sentencing guidelines departure case.
We affirm the convictions but reverse the sentence which departed downward from the recommended guideline sentence. The four reasons given for departure consist in substance of but two reasons, viz: the defendant’s young age and the need to bring the defendant’s sentence into parity with the sentence imposed on certain co-defendants. To make one defendant's sentence more consistent with sentences imposed upon co-defendants is not a valid ground for imposing a departure sentence. See Brinson v. State, 483 So.2d 13 (Fla. 1st DCA 1985); Von Carter v. State, 468 So.2d 276 (Fla. 1st DCA 1985); Thomas v. State, 461 So.2d 274 (Fla. 5th DCA 1985).
Pursuant to Albritton v. State, 476 So.2d 158 (Fla.1985), the sentence is vacated and the cause remanded to impose either the recommended guideline sentence or a departure sentence in conformity with the sentencing guidelines (Fla.R.Crim.P. 3.701).
CONVICTIONS AFFIRMED; SENTENCE VACATED; CAUSE REMANDED.
UPCHURCH, C.J., and ORFINGER, J., concur.